DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claim 1 is amended. Claims 1-18 are pending. Claims 3 and 8-18 are withdrawn. Claims 1, 2, and 4-7 are under examination.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to amendment:
Claim 1 line 12 “an L12 phase of the alloy is based on Co3Ti”. 
Response to Arguments
Applicant's arguments filed October 5, 2020 have been fully considered but they are not persuasive.
112
	With respect to claim 6 the applicant argues that [0064] of the instant specification states “the lattice parameter of the FCC matrix in the disclosed alloys is about 0.356 nm, and Fe, V, and/or W are expected to reduce the L12 lattice parameter from about 0.361 nm of pure Co3Ti to 0.359 nm or less to reduce the lattice-parameter misfit” such that one of ordinary skill in the art would understand claim 6. 
	The examiner respectfully disagrees. While claims are “given their broadest reasonable interpretation consistent with the specification”, it is improper to import claim limitations from the specification. MPEP 2111 and 2111.01(II). Claim 6 lines 1-2 recites “an L12 lattice parameter of the alloy is 0.359 nm or less”. Emphasis added. This claim language applies to any L12 lattice parameter of the alloy. If claim 6 lines 1-2 recited “the L12 phase based on Co3Ti has a lattice parameter…” then it would clearly limit claim 6 to the L12 phase as recited in claim 1 line 13. The broadest reasonable interpretation of the current language of claim 6 lines 1-2 is an L12 lattice parameter for any phase.
Ishida ‘730 in view of Blaise and Viatour
	The applicant argues Ishida ‘730 teaches 0.01 to 25% Mn (abstract), whereas amended claim 1 recites no greater than 0.002% Mn.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Ishida ‘730 teaches that one or more of Fe, Ni, and Mn is present in the alloy ([0009] Emphasis added) with example compositions that include Fe or Fe and Ni and neither include Mn (Tables 1-3). Mn is not required to be present in the alloy of Ishida ‘730. The teaching of Mn in Ishida ‘730 includes 0%, which overlaps with the claimed no greater than 0.002% Mn such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Ishida ‘730 teaches 0.01 to 20 % V ([0045] and [0046]), which is such a broad disclosure, and that the examples in Ishida ‘730 that include V (Tables 10-12) are different alloys from those instantly claimed.
	The examiner respectfully disagrees. The V content taught in Ishida ‘730 overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). Ishida ‘730 teaches that 0.01 to 20% V reduces the martensitic transformation temperature without stabilizing the gamma-phase and reducing the volume fraction of the E-phase ([0046]). When V is present in the example alloys of Ishida ‘730 it is added at 2 or 3% (Alloy Nos. F11, N11, M11, F26, N26, and M26 Tables 10-12). These amounts fall within the claimed range of about 1 to about 3% V. In light of the teachings in Ishida ‘730 one of ordinary skill in the art would understand how to vary the V content within the taught range to achieve the final desired combination of properties in the alloy.
Ingesten in view of Ishida ‘730
	The applicant argues Ingesten does not teach about 1 to about 3% V as recited in claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on Ingesten in view of Ishida ‘730. Ishida ‘730 teaches the presence of 0.01 to 20% V for the benefit of reducing the martensitic transformation temperature without stabilizing the gamma-phase and reducing the volume fraction of the E-phase (Ishida ‘730 [0010] and [0046]). When V is present in the example alloys of Ishida ‘730 it is added at 2 or 3% (Alloy Nos. F11, N11, M11, F26, N26, and M26 Tables 10-12). These amounts fall within the claimed range of about 1 to about 3% V. In light of the teachings in Ishida ‘730 one of ordinary skill in the art would understand how to vary the V content within the taught range to achieve the final desired combination of properties in the alloy.
	The applicant argues that Ishida ‘730 cannot cure the deficiency in Ingesten of not teaching 5 to 9% iron because Ishida ‘730 does not teach the use of the iron in that range and in alloys F3 to F5 there is no Cr, Ti, or V.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Ishida ‘730 teaches 0.01 to 10% Fe beneficially reduces the martensitic transformation temperature, improves ductility and workability, and increases magnetic susceptibility (Ishida ‘730 [0009], [0043], and [0044]). In Ishida ‘730 the examples that study the Co-Fe system include 1.90 to 9.53% Fe, including F3 at 5.70 % and F4 7.61%, both values fall within the claimed range of 5 to 9% ([0060] and Table 1). One of ordinary skill in the art would understand how to vary the Fe content as taught by Ishida ‘730 to achieve the desired combination of properties.
Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng
	The applicant argues the STN abstract is not part of Viatour’s disclosure such that it cannot be afforded the 1973 publication date of Viatour and there is no evidence that the STN abstract pre-dates the priority date of the instant application.
	The examiner respectfully disagrees. The information provided for in the STN abstract of Viatour is a synopsis of the teachings in the actual Viatour reference. Therefore the information in it was all publicly available at the time of publication of the Viatour reference in 1873.
	The applicant argues that Viatour teaches the phase which is stable at 700-900° is an ordered hcp phase and 	that the STN Abstract of Viatour does not disclose any amounts of components.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Viatour does not require the hcp phase to be present, but rather teaches the phase is stable at 700 to 900° (STN abstract). Viatour is directed to how additional elements effect the relative stability of the ordered fcc and hcp phases (STN abstract). Viatour teaches how varying the amounts of Cr, Fe, Ni, W, and Mo (2a) Co-Ti-Cr alloys, 2b) Co-To-Mo, Co-Ti-W and Co-Ti-Ta alloys, IV Quarternary Co-20Cr-5Ti-X Alloys, 1. Alloys Containing Iron or Nickel, 2. Alloys with Refractory Elements (Mo, W, Ta), and V. Complex Alloys) make an alloy that has a matrix that is a non-HCP (i.e. an fcc) structure with greater strengthening (VII. Discussion).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection over Viatour is in view of Blaise and either one of Ishida ‘730 or Tongzheng. Blaise teaches 5 to 9% Ti precipitates Co3Ti (Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions), which are present in the teachings of Viatour (STN abstract). Either one of Ishida ‘730 or Tongzheng teach amounts of Cr, Fe, and V in overlapping ranges such that a prima facie case of obviousness exists, where the teachings include how these elements effect the structure of the alloy (Ishida ‘730 [0044], [0046], [0047]; Tongzheng 3:2, 6, 9).
Double Patenting
	The double patenting rejection will be maintained until it has been properly overcome.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 10 “when present, no greater than 0.002% manganese” is more consistently written as “no greater than 0.002% manganese” to match the language of the other claimed elements of the alloy. This claim limitation limits the Mn content of 0 to 0.002%, where at 0% Mn is not present, and if present in the alloy, then Mn is limited to be no greater than 0.0002%.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 14 “the alloy has a matrix that is a non-HCP structure” fails to comply with the written description requirement. In the remarks filed October 5, 2020, applicant alleges support is found in [0065] of the instant specification, which recites “The disclosed alloys include suitable contents of iron and nickel to substantially prevent the transformation from FCC to HCP”. In contrast, the claim limitation requires the presence of a matrix that is a “non-HCP structure”, which includes a FCC or BCC structure. This claim limitation is broader than what is supported in the specification because it allows for the presence of a BCC structure, which is not taught or supported by the instant specification.
Claims 2 and 4-7 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6 lines 1-2 the limitation “an L12 lattice parameter of the alloy is 0.359 nm or less” renders the claim indefinite. It is unclear if this lattice parameter further limits an L12 phase based on Co3Ti as required in claim 1 line 12 or if it is directed to any L12 lattice parameter of the alloy. For the purpose of examination claim 6 will be given the broadest reasonable interpretation of further limiting the lattice parameter of the L12 phase based on Co3Ti as supported by [0064] of the instant specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishida ‘730 (US 2008/0289730) in view of Blaise (Blaise et al. “Stability and precipitation of the Co3Ti phase in cobalt-titanium alloys.” Cobalt (English Edition) (1970), 49, 192-195.) and Viatour (Viatour et al. “Stability of the cobalt-titanium (y’-Co3Ti) compound in simple and complex cobalt alloys.” Cobalt (English Edition) (1973), 3, 67-74. STN Abstract.).
Regarding claims 1, 2, and 4, Ishida ‘730 teaches a composition for a Co-based alloy that overlaps with that instantly claimed where one or more of Fe, Ni, and Mn are included, and one or more of Al, Cr, V, Ti, Mo, Nb, Zr, W, Ta, Hf, Si, C, B, P, and misch metal are included ([0009], [0010], and [0043]-[0050]) where the gamma-phase, which has an f.c.c. structure, is stabilized (i.e. the alloy has a matrix that is a non-HCP structure), and the epsilon-phase, which has an h.c.p. phase, is present in an amount of 10 to 99% by volume ([0030]-[0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The teaching in Ishida ‘730 of one or more of Fe, Ni, and Mn ([0009]) encompasses including in the alloy just Fe, just Ni, just Mn, just Fe and Ni, just Fe and Mn, just Ni and Mn, or Fe, Ni, and Mn (Tables 1-3). Mn is not required to be present in the alloy of Ishida ‘730, where 0% Mn overlaps with the claimed range. The broadest reasonable interpretation of the limitation “the alloy has a matrix that is a non-HCP structure” requires the alloy matrix to include a non-HCP structure, but the language does not prevent the occurrence of other structures, including the HCP structure, in the alloy matrix of the prior art. Therefore, Ishida ‘730’s teaching of gamma-phase, f.c.c. structure, and epsilon-phase, h.c.p. structure ([0030]-[0032]), satisfies the claim limitation of the alloy having a matrix that is a non-HCP structure.
Ishida ‘730 is silent to the presence of an L12 phase based on Co3Ti. 
Blaise teaches a Co-rich Co-Ti alloy containing 5 and 9% Ti precipitates Co3Ti phase when held at ≥700°C (STN abstract, II. Experimental Results and Discussion 1) Determination of the Equilibrium phases, and III. Conclusions).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the alloy of Ishida ‘730 to include Co3Ti precipitates because Co3Ti phase precipitates result in greater strengthening (Viatour STN Abstract). Blaise and Ishida’730 teach an overlapping Ti content (i.e. 5 and 9% Ti Blaise STN abstract; 0.01-15% Ti Ishida ‘730 [0046]) and processing conditions (i.e. holding at temperatures of 700, 800, and 900°C Blaise STN abstract and II. Experimental Results and Discussion; solution treatment 900-1400°C and aging 300-800°C Ishida ‘730 [0057]) to form Co3Ti precipitates. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The claimed 0.2% offset yield strength has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Ishida ‘730 in view of Blaise and Viatour teaches an alloy with a composition and structure that read on that instantly claimed where the Co3Ti increase strength (Ishida ‘730 [0009], [0010], and [0043]-[0050]; Blaise STN abstract, II. Experimental Results and Discussion , and III. Conclusions; Viatour STN abstract). A 0.2% offset yield strength of 800 to 1200 MPa naturally flows from the teachings of Ishida ‘730 in view of Blaise and Viatour.
Element 
Claim 1 (weight %)
Claim 2 (weight %)
Claim 4 (weight %)
Ishida ‘730 (weight %)
Cr
About 10 to about 20
About 10 to about 20
16.1 to 17.1 
0.01 to 35
Ti
About 4 to about 7
About 4 to about 7
6.1 to 6.5
0.01 to 15
V
About 1 to about 3
About 1 to about 3
1.9 to 2.1
0.01 to 20
Fe
5 to 9
 -
6.9 to 7.3
0.01 to 10
Ni
Less than about 7
Less than about 3
2.5 to 2.9 
0.01 to 30
W
Less than 10
Less than 10
-
0.01 to 30
Mo
Less than about 3
Less than about 1
-
0.01 to 30
Si
Less than 0.004
-
-
-
Co
Balance
Balance
Balance
Balance
Impurities
Incidental
Incidental
Incidental
Present


Regarding claim 5, Ishida ‘730 teaches 0.01 to 30 wt% W ([0009], [0010], and [0043]-[0050]). The instantly claimed low-misfit nanostructure has been considered and has been determined to be a property that results from the claimed composition and structure. Ishida ‘730 in view of Blaise and Viatour teaches a composition and structure that read on that instantly claimed (Ishida ‘730 [0009], [0010], and [0043]-[0050]; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Viatour STN abstract) such that the low-misfit nanostructure naturally flows.
Regarding claim 6, the limitation of the alloy having an L12 lattice parameter of 0.359 nm has been considered. It has been determined to recite a property of the instantly claimed alloy. Ishida ‘730 in view of Blaise and Viatour teaches an alloy with a composition and structure that overlaps with that instantly claimed, including a Co3Ti phase (Ishida ‘730 [0009], [0010], and [0043]-[0050]; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Viatour STN abstract). An L12 lattice parameter of 0.359 nm or less naturally flows from the teachings of Ishida ‘730 in view of Blaise and Viatour.
Regarding claim 7, the ultimate tensile strength has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Ishida ‘730 in view of Blaise and Viatour teaches an alloy with a composition and structure that read on that instantly claimed (Ishida ‘730 [0009], [0010], and [0043]-[0050]; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Viatour STN abstract). An ultimate tensile strength of about 830 to about 1240 MPa at room temperature naturally flows from the teachings of Ishida ‘730 in view of Blaise and Viatour.
Claims 1, 2, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingesten (Ingesten et al. “Microstructural stability of y’-strengthened cobalt-chromium-titanium alloys.” Metal Science (1983), 17(4), 156-166.) in view of Ishida ‘730 (US 2008/0289730).
Regarding claim 1, Ingesten teaches a Co-16Cr-5Ti alloy with a microstructure that includes y’-Co3Ti particles in an fcc gamma-matrix (i.e. the alloy has a matrix that is a non-HCP structure) (STN Abstract, p. 163 Molybdenum free alloy, Table 2, and Figs. 11a-c). The alloy of Ingesten does not include Mn (i.e. 0% Mn). 
Ingesten is silent to about 1% to about 3% vanadium
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 20% V ([0010] and [0046]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 20% V to the alloy of Ingesten to reduce the martensitic transformation temperature (Ishida ‘730 [0046]), where when the alloy is cooled directly to room temperature after solution treatment retains an fcc matrix (Ingesten p. 159 col. 2 para. 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Ingesten teaches that Fe added to Co stabilizes the fcc structure (p. 159 col. 2 para. 2) and reduces the misfit between the y matrix and the y’ precipitates while also reducing the extent of discontinuous precipitation (p. 160 Characteristics of Precipitate Phases), but is silent to the alloy containing 5% to 9% iron.
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 10% Fe ([0009], [0043], and [0044]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to add 0.01 to 10% Fe to the alloy of Ingesten to reduce the martensitic transformation temperature, improve the ductility and workability, and increase the magnetic susceptibility (Ishida ‘730 [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The claimed 0.2% offset yield strength has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Ingesten in view of Ishida ‘730 teaches an alloy with a composition and structure that read on that instantly claimed (Ingesten STN abstract, p. 163 Molybdenum free alloy, and Table 2; Ishida ‘730 [0009], [0010], and [0043]-[0046]). A 0.2% offset yield strength of 800 to 1200 MPa naturally flows from the teachings of Ingesten in view of Ishida ‘730.
Regarding claim 2, Ingesten in view of Ishida ‘730 teaches a Co-16Cr-5Ti alloy (Ingesten STN abstract, p. 163 Molybdenum free alloy, and Table 2) with 0.01 to 20% V and 0.01 to 10% Fe (Ishida ‘730 [0009], [0010], and [0043]-[0046]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Ingesten teaches W is a typical hcp stabilizer that lowers the martensitic transition temperature (p. 159 col. 2 paras. 2-3), but is silent to the presence of W.
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 30% W ([0010] and [0048]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 30% W to the alloy of Ingesten to strengthen the material without leading to a significant deterioration in ductility (Ishida ‘730 [0048]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The instantly claimed low-misfit nanostructure has been considered and has been determined to be a property that results from the claimed composition and structure. Ingesten in view of Ishida ‘730 teaches a composition and structure that read on that instantly claimed (Ingesten STN abstract, p. 159 col. 2 paras. 2-3, p. 163 Molybdenum free alloy, and Table 2; Ishida ‘730 [0009], [0010], and [0043]-[0048]) such that the low-misfit nanostructure naturally flows.
Regarding claim 6, the limitation of the alloy having an L12 lattice parameter of 0.359 nm has been considered. It has been determined to recite a property of the instantly claimed alloy. Ingesten in view of Ishida ‘730 teaches an alloy with a composition and structure that overlaps with that instantly claimed, including a Co3Ti phase (Ingesten STN abstract, p. 163 Molybdenum free alloy, and Table 2; Ishida ‘730 [0009], [0010], and [0043]-[0046]). An L12 lattice parameter of 0.359 nm or less naturally flows from the teachings of Ingesten in view of Ishida ‘730.
Regarding claim 7, the ultimate tensile strength has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Ingesten in view of Ishida ‘730 teaches an alloy with a composition and structure that read on that instantly claimed (Ingesten STN abstract, p. 163 Molybdenum free alloy, and Table 2; Ishida ‘730 [0009], [0010], and [0043]-[0046]). An ultimate tensile strength of about 830 to about 1240 MPa at room temperature naturally flows from the teachings of Ingesten in view of Ishida ‘730.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingesten (Ingesten et al. “Microstructural stability of y’-strengthened cobalt-chromium-titanium alloys.” Metal Science (1983), 17(4), 156-166.) in view of Ishida ‘730 (US 2008/0289730) as applied to claim 1 above, and further in view of Blaise (Blaise et al. “Stability and precipitation of the Co3Ti phase in cobalt-titanium alloys.” Cobalt (English Edition) (1970), 49, 192-195.).
Regarding claim 4, Ingesten in view of Ishida ‘730 teaches a Co-16Cr-5Ti alloy (Ingesten STN abstract, p. 163 Molybdenum free alloy, and Table 2) with 0.01 to 20% V and 0.01 to 10% Fe (Ishida ‘730 [0009], [0010], and [0043]-[0046]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
A Cr content of 16% is close to the instantly claimed 16.1% that one of ordinary skill in the art would expect the alloy of Ingesten in view of Ishida ‘730 to have the same properties as that instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Ingesten teaches Ni tends to stabilize the fcc structure (p. 159 col. 2 para. 2) and reduces the misfit between the fcc y matrix and y’ precipitates (p. 160 Characteristics of Precipitate Phases), but is silent to the amount of Ni.
Ishida ‘730 teaches a cobalt-based alloy comprising 0.01 to 30% Ni ([0009], [0043], and [0044]).
It would have been obvious to one of ordinary sill in the art before the invention as instantly claimed was made to add 0.01 to 30% Ni to the alloy of Ingesten to reduce the martensitic transformation, contribute to the improvement in ductility and workability, and to increase the magnetic susceptibility (Ishida ‘730 [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ingesten teaches 5% Ti (Abstract), but is silent to 6.1 to 6.5% Ti.
Blaise teaches Co-rich Co-Ti alloys where alloys with 5% and 9% Ti have Co3Ti precipitates (STN abstract, II. Experimental Results and Discussion, and III. Conclusions).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 5 to 9% Ti in the alloy of Ingesten because within this range of Ti contents the precipitate structure of Co3Ti is maintained (Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viatour (Viatour et al. “Stability of the cobalt-titanium (y’-Co3Ti) compound in simple and complex cobalt alloys.” Cobalt (English Edition) (1973), 3, 67-74. STN Abstract.) in view of Blaise (Blaise et al. “Stability and precipitation of the Co3Ti phase in cobalt-titanium alloys.” Cobalt (English Edition) (1970), 49, 192-195.), and either one of Ishida ‘730 (US 2008/0289730)or Tongzheng (CN 101592187 machine translation. Citations as page:paragraph.).
Regarding claim 1, Viatour teaches a Co-Ti alloy with y’-Co3Ti compound and additions of elements such as Fe and Cr where the addition of these elements was classified as to their effect on the relative stability of the ordered fcc and hcp phases (STN abstract). 
Viatour teaches Ni, Fe, and Mn are close to Co in the periodic table and stabilize its fcc allotrope (II. Experimental), the ordered fcc phase is of the gamma’-Co3Ti type and is stable in Co-Ti alloys with 5 and 9% Ti (I. Introduction), the ordered fcc phase is present in a Co-20Cr-5Ti alloy (2. a) Co-Ti-Cr alloys and IV. Quaternary Co-2oCr-5Ti-X Alloys), that strengthening is greater due to the homogeneous precipitation of the ordered gamma’-Co3Ti phase, and how the fcc phase stability is effected by additional elements to the Co-Ti system (VII. Discussion). One of ordinary skill in the art would understand how to vary the amounts of Cr, Fe, Ni, W, and Mo in light of the teachings of Viatour (2a) Co-Ti-Cr alloys, 2b) Co-To-Mo, Co-Ti-W and Co-Ti-Ta alloys, IV Quarternary Co-20Cr-5Ti-X Alloys, 1. Alloys Containing Iron or Nickel, 2. Alloys with Refractory Elements (Mo, W, Ta), and V. Complex Alloys) to make an alloy that has a matrix that is a non-HCP (i.e. an fcc) structure with greater strengthening. 
Viatour is silent to the amount of Ti present.
Blaise teaches Co-rich Co-Ti alloys with 5 and 9% Ti precipitate Co3Ti (STN abstract, II. Experimental Results and Discussion, and III. Conclusions).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the Co-Ti alloy of Viatour to include 5 to 9% Ti because Ti of these amounts forms Co3Ti precipitates in a Co-rich Co-Ti alloy (Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Viatour teaches the presence of Cr (STN abstract), but is silent to the amount.
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 35% Cr ([0010] and [0047]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 35% Cr to the alloy of Viatour to improve corrosion resistance without deteriorating ductility (Ishida ‘730 [0047]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Ishida ‘730, Tongzheng teaches a Co-based alloy comprising 10 to 40% Cr (1:1 and 3:2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 10 to 40% Cr to the alloy of Viatour to ensure oxidation resistance and corrosion resistance (Tongzheng 3:2). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Viatour teaches the presence of Fe (STN abstract), but is silent to the amount.
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 10% Fe ([0009] and [0044]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 10% Fe to the alloy of Viatour to reduce the martensitic transformation temperature, contribute to the improvement in ductility and workability, and increase the magnetic susceptibility (Ishida ‘730 [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Ishida ‘730, Tongzheng teaches a Co-based alloy comprising 0.01 to 15% Fe (1:1 and 3:9).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 15% Fe to the alloy of Viatour to stabilize the alpha-phase, decrease the hardness, and increase the permeability (Tongzheng 3:9). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Viatour is silent to the presence of V.
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 20% V ([0010] and [0046]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 20% V to the alloy of Viatour because it reduces the martensitic transformation temperature (Ishida ‘730 [0046]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Ishida ‘730, Tongzheng teaches a Co-based alloy comprising 0.01 to 5.0% V (1:1 and 3:6).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 5.0% V to the alloy of Viatour to strengthen the matrix structure and improve the heat resistance by reducing thermal cracking (Tongzheng 3:6). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The claimed 0.2% offset yield strength has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng teaches an alloy with a composition and structure that read on that instantly claimed (Viatour STN abstract; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Ishida ‘730 [0009], [0010], and [0044]-[0047]; Tongzheng 1:1 and 3:2, 6, and 9). A 0.2% offset yield strength of 800 to 1200 MPa naturally flows from the combined teachings.
Regarding claim 2, Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng teaches a Co-Ti alloy with y’-Co3Ti compound, 5 to 9% Ti,  either 0.01 to 35% or 10 to 40% Cr, either 0.01 to 10% or 0.01 to 15% Fe, and 0.01 to 20% or 0.01 to 5.0% V (Viatour STN abstract; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Ishida ‘730 [0009], [0010], and [0044]-[0047]; Tongzheng 1:1 and 3:2,6, and 9). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng teaches a Co-Ti alloy with y’-Co3Ti compound, 5 to 9% Ti, either 0.01 to 35% or 10 to 40% Cr, either 0.01 to 10% or 0.01 to 15% Fe, and 0.01 to 20% or 0.01 to 5.0% V (Viatour STN abstract; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Ishida ‘730 [0009], [0010], and [0044]-[0047]; Tongzheng 1:1 and 3:2,6, and 9). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Viatour teaches the presence of Ni (STN abstract), but is silent to the amount.
Ishida ’730 teaches a Co-based alloy comprising 0.01 to 30% Ni ([0009] and [0044]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 30% Ni to the alloy of Viatour to reduce the martensitic transformation temperature, contribute to the improvement in ductility and workability, and increase the magnetic susceptibility (Ishida ‘730 [0044]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Ishida ‘730, Tongzheng teaches a Co-based alloy comprising 0.1 to 15% Ni (1:1 and 3:3).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.1 to 15% Ni to the alloy of Viatour to stabilize alpha-Co and the number of stacking faults in the Co-based alloy and to increase the toughness (Tongzheng 3:3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Viatour teaches a Co-Ti alloy with additions of W (STN abstract), but is silent to the amount.
Ishida ‘730 teaches a Co-based alloy comprising 0.01 to 30% W ([0010] and [0048]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01 to 30% W to the alloy of Viatour to effectively strengthen the material (Ishida ‘730 [0048]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Ishida ‘730, Tongzheng teaches a Co-based alloy comprising 0.1 to 15% W (1:1 and 3:4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.1 to 15% W to the alloy of Viatour to solid-solution strengthen the matrix (Tongzheng 3:4). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The claimed low-misfit nanostructure has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng teaches an alloy with a composition and structure that read on that instantly claimed (Viatour STN abstract; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Ishida ‘730 [0009], [0010], and [0044]-[0048]; Tongzheng 1:1 and 3:2, 4, 6, and 9). A low-misfit nanostructure naturally flows from the combined teachings.
Regarding claim 6, the claimed L12 lattice parameter of 0.359 nm or les has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng teaches an alloy with a composition and structure that read on that instantly claimed (Viatour STN abstract; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Ishida ‘730 [0009], [0010], and [0044]-[0047]; Tongzheng 1:1 and 3:2, 6, and 9). An L12 lattice parameter of 0.359 nm or less naturally flows from the combined teachings.
Regarding claim 7, the claimed ultimate tensile strength has been considered and it has been determined to recite a property of the instantly claimed cobalt alloy. Viatour in view of Blaise and either one of Ishida ‘730 or Tongzheng teaches an alloy with a composition and structure that read on that instantly claimed (Viatour STN abstract; Blaise STN abstract, II. Experimental Results and Discussion, and III. Conclusions; Ishida ‘730 [0009], [0010], and [0044]-[0047]; Tongzheng 1:1 and 3:2, 6, and 9). An ultimate tensile strength of about 830 to about 1240 MPa at room temperature naturally flows from the combined teachings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,631,262 (US ’262). 
US ‘262 teaches a cobalt-based alloy composition that overlaps with that instantly claimed where the Si content is an incidental element and impurity (claims 1, 6, and 11), with a low-misfit nanostructure (claims 2, 7, and 12), substantial avoidance of discontinuous grain boundary reactions or cellular growth reactions at grain boundaries (claims 3, 8, and 13), tensile strength (claims 4, 9, 14, and 17), and processing that forms an L12 phase based on Co3Ti with a lattice parameter of 0.359 nm or less (claims 6 and 16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735             


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735